NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     EDGAR IVAN BUZANI, Appellant.

                             No. 1 CA-CR 15-0754
                               1 CA-CR 15-0755
                                 (Consolidated)
                               FILED 4-6-2017


           Appeal from the Superior Court in Maricopa County
                         No. CR2013-428616-001
                             CR2008-144485-001
                The Honorable Peter C. Reinstein, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. BUZANI
                            Decision of the Court


                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge James P. Beene joined.


J O H N S E N, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Edgar Ivan Buzani's conviction of sexual assault, a Class 2 felony,
and related revocation of probation. Buzani's counsel has searched the
record on appeal and found no arguable question of law that is not
frivolous. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State
v. Clark, 196 Ariz. 530 (App. 1999). Buzani was given the opportunity to file
a supplemental brief but did not do so. Counsel now asks this court to
search the record for fundamental error. After reviewing the entire record,
we affirm Buzani's conviction and sentence and the related revocation of
probation and sentencing.

              FACTS AND PROCEDURAL BACKGROUND

¶2            Buzani and the victim were at a party.1 At some point during
the night, the victim became intoxicated and fell asleep; the host of the
party, accompanied by Buzani, carried her to an upstairs bedroom. Later
that night, Buzani returned to the bedroom and engaged in sexual
intercourse with the victim. The host and another witness entered the
bedroom and found the victim on the bed, partially clothed, crying and
bleeding from her face and ears. A few seconds later, other party-goers
reported they had just seen a man jump off the second-floor window into
the backyard and run away. At trial, the defense did not deny that Buzani
had engaged in sexual intercourse with the victim and had run away after
leaping through the window, but argued the victim had consented to
having sex with him. The victim testified she did not consent.

¶3           The jury convicted Buzani of one count of sexual assault, but
acquitted him of aggravated assault and a second charge of sexual assault.
At sentencing, the court found Buzani had three historical prior felony


1      On review, we view the facts in the light most favorable to sustaining
the jury's verdict and resolve all inferences against Buzani. State v. Fontes,
195 Ariz. 229, 230, ¶ 2 (App. 1998).


                                       2
                             STATE v. BUZANI
                            Decision of the Court

convictions and, at the time of the current offense, was on probation for one
of those prior offenses. The court imposed an aggravated sentence of 18
years of imprisonment and correctly calculated presentence incarceration
credit to which Buzani was entitled. See Arizona Revised Statutes ("A.R.S.")
section 13-1406(B) (2017) (sentencing for sexual assault offense with two or
more historical prior felony convictions).2 The court also found Buzani in
violation of his probation in the earlier case, revoked probation and
imposed a concurrent one-year sentence.

¶4            We have jurisdiction of Buzani's timely appeals pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2017), 13-4031 (2017) and -4033 (2017).

                               DISCUSSION

¶5             The record reflects Buzani received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.
It did not conduct a voluntariness hearing; however, the record does not
suggest a question about the voluntariness of Buzani's statements to police.
See State v. Smith, 114 Ariz. 415, 419 (1977); State v. Finn, 111 Ariz. 271, 275
(1974).

¶6             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
12 members. The court properly instructed the jury on the elements of the
charges and gave the key instructions concerning burden of proof,
presumption of innocence, reasonable doubt and the necessity of a
unanimous verdict. The jury returned a unanimous verdict. The court
received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed a legal sentence for the crime
of which Buzani was convicted. Based on Buzani's sexual assault
conviction, the court also did not err by revoking Buzani's probation and
imposing sentence for the prior offense.




2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.



                                       3
                             STATE v. BUZANI
                            Decision of the Court

                               CONCLUSION

¶7           We have reviewed the entire record for reversible error and
find none, and therefore affirm the conviction, the revocation of probation,
and the sentences imposed. See Leon, 104 Ariz. at 300.

¶8            After the filing of this decision, defense counsel's obligations
pertaining to Buzani's representation on appeal have ended. Defense
counsel need do no more than inform Buzani of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Buzani has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Buzani has 30 days
from the date of this decision to proceed, if he wishes, with a pro per petition
for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4